Opinion op the Court by
Chiep Justice Sampson — ■
Affirming.
Noah Clore, who lived in Boone county, was the owner of a tract of 107% acres of land -on which he lived in 1900. For some reason not explained he conveyed this land to his wife, M-ary L. Clore, for and during her' natural life, 'and at her death to his daughter, Effie Clore, for her life, and at her death to her bodily issue; but in case Effie should die without issue of her body, the land to revert to the grantor, Noah Clore, or his heirs. After this deed was placed of record, Noah -Clore desired to reinvest himself with the title. In an effort to 'accomplish this he and Ms wife, Mary L. Clore-, attempted to convey the lands by deed of general warranty to C. C. Clore. On the same day C. C. Clore 'and Ms wife, Sallie, joining with them Effie Clore, daughter of Noah Clore, executed a deed of general warranty to N-o-ah Clore for all of -said lands. In 1913 Noah Clore died. At the time of his death his wife Mary and daughter Effie were each living upon the tract of land mentioned in the deeds-. At that time, however, Effie ha-d married A. L. Nichols -and they-had'three children. In November, 1921, this action was commenced by the widow, Mary L. Clore, -and the daughter, Effie Clore Nichols, -and her husband, A. L. Nichols, against the three infant children of Effie Nichols, *583namely: Mary E. Nichols, Susan P. Nichols and Willa Nichols, setting forth the facts recited above, and praying a construction of the deed of Noah Clore to his wife for life, then to 'his daughter Effie for life, with remainder to the heirs of her body, and that the court- declare the rights of the several parties to this action in and to the said lands.
The granting clause of the deed reads in part: “Doe's hereby bargain, sell and convey to the said Mary L. Clore for -and during her life and after her death to her and my daughter, Effie Clore, for life and at her -death to her bodily issue, but should the -said Effie Clore die without heirs of her body, then said land shall revert to the grantor Noah Clore. ’ ’ Plainly M’ary L. Clore, wife of Noah Clore, took merely a life estate. The daughter Effie took a life estate after the life estate- of her mother had ended. The fee was deeded to -the bodily heirs of Effie to take effect on the death -of Effie. If Effie died without heirs -of her body surviving the land passed to Noah Clore, if living, if not, then to his heirs. By the deed Noah Clore divested himself of all interest and title in and to the said lands except in the event of the -death of his wife, Mary L. Clore, and the death of his daughter Effie without issue of her body. He had a possible reversionary interest. He could convey no greater interest than he had. His wife, Mary L., having only a life estate could convey no more. . It follows therefore that -the deed from Mary L. Clore and her husband ' Noah to C. C. •Olore invested C. 'O. Clore with merely the life estate of Mary L. and such reversionary interest as was in Noah. "When C, C. Clore and his wife reconv-eyed the property to Noah with hi's daughter Effie joining as a grantor No-ah was reinvested merely with the life estate which he had conveyed -to his wife, Mary L. Clore, and the life ©state conveyed to his daughter Effie, and -such reversionary interest -only as he had as a result of the provision in the will that in oas-e of the death -of Effie without heirs of her body surviving the land should revert to Noah Clore. Soon after the -execution of -this deed to No-ah Clore, Effie become the mother of three children, each of whom was living at the time of the death -of their grandfather, Noah Clore, and are now living, so far as the record •shows. These children are the holders of a defeasible fee in the said lands. When the widow, Mary L. Clore, and the daughter Effie conveyed their life estate to Noah *584Clore lie was invested with, merely an estate pur autre vie, which under our statutes, section 3861, passed on the death of No'ah to his personal representative and not to his heirs. Said section of the statutes reads:
‘ ‘ Estates held by a deceased person for life of another shall go to the personal representative of the deceased, and be assets in Ms hands, and be applied and distributed as the personal estate.”
It follows from this that neither Mary L. Clore nor the daughter Effie have any interest whatever in the lands, not so much as dower or homestead. The life estate which they conveyed to Noah Clore in his lifetime passed at Ms death to his personal representative. Of course the personal representative might convert the life estate into cash, if there be cause to do so. There is no way of divesting the infants of title to the lands except by suit in equity, as provided by our Civil Code. To .such an action neither Mrs. Mary L. Cloré nor Mrs. Effie Clore Nichols, nor her husband, would be necessary parties, they having no interest whatever in the lands. The chancellor arrived at a similar conclusion and the judgment is affirmed.
. Judgment affirmed.